March 09, 2007


Ms. Barbara E. Rosenberg
Assistant City Attorney
1500 Marilla Street, Room 7B North
Dallas, TX 75201

Mr. Robert C. Lyon
Robert Lyon & Associates
3301 Century Drive, Suite A
Rowlett, TX 75088
Mr. Charles W. McGarry
Law Office of Charles McGarry
701 Commerce Street, Suite 400
Dallas, TX 75202

RE:   Case Number:  05-0973
      Court of Appeals Number:  05-04-01368-CV
      Trial Court Number:  DV-03-06498-L

Style:      CITY OF DALLAS
      v.
      DORA SAUCEDO-FALLS, ET AL.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
issued the enclosed per curiam opinion and judgment in the  above-referenced
cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|